Case 18-09243-JJG-11           Doc 171 Filed 01/30/19 EOD 01/30/19 11:46:52                      Pg 1 of 24
                              SO ORDERED: January 30, 2019.




                              ______________________________
                              Jeffrey J. Graham
                              United States Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

In re:                                                     )
                                                           )
         SCOTTY'S HOLDINGS, LLC,                           )       Case No. 18-09243-JJG-11
                                                           )
                                                           )       (Jointly Administered)
                         Debtor(s).1                       )

         ORDER ESTABLISHING CERTAIN NOTICE, CASE MANAGEMENT, AND
                       ADMINISTRATIVE PROCEDURES

         Upon the motion (the "Motion"; capitalized terms used in this Order but not otherwise

defined herein shall have the meanings ascribed to such terms in the Motion) of the above-

captioned debtors and debtors-in-possession (collectively, the "Debtors") for entry of an order

approving the notice, case management, and administrative procedures attached hereto as



1   The Debtors include Scotty's Holdings, LLC, Case No. 18-09243-JJG-11; A Pots & Pans Production, LLC, Case
     No. 18-09244-JJG-11; Scotty's Thr3e Wise Men Brewing Company, LLC, Case No. 18-09245-JJG-11; Scotty's
     Brewhouse, LLC, Case No. 18-09246-JJG-11; Scotty's Brewhouse Bloomington, LLC, Case No. 18-09248-
     JJG-11; Scotty's Brewhouse West Lafayette, LLC, Case No. 18-09250-JJG-11; Scotty's Indianapolis, LLC,
     Case No. 18-09251-JJG-11; Scotty's Brewhouse Downtown Indianapolis, Case No. 18-09252-JJG-11; Scotty's
     Brewhouse Mishawaka, LLC, Case No. 18-09253-JJG-11; Scotty's Brewhouse Fort Wayne, LLC, Case No. 18-
     09255-JJG-11; Scotty's Brewhouse Carmel, LLC, Case No. 18-09256-JJG-11; Scotty's Brewhouse Butler, LLC,
     Case No. 18-09257-JJG-11; and Scotty's Brewhouse Waco, LLC, Case No. 18-09258-JJG-11.
Case 18-09243-JJG-11         Doc 171      Filed 01/30/19     EOD 01/30/19 11:46:52          Pg 2 of 24



Exhibit 1 (the "Case Management Procedures"), as more fully set forth in the Motion; and

upon the record of the hearing on the Motion, at which hearing the Court requested certain

revisions to the procedures originally submitted by the Debtors, which revisions are reflected in

this Order and the attached Case Management Procedures; and this Court having jurisdiction

over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and S.D.Ind. L.R. 83-8(a) of the United

States District Court for the Southern District of Indiana; and this Court having found that this is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court being able to issue a final

order consistent with Article III of the United States Constitution; and this Court having found

that venue of this proceeding and the Motion in this District is proper pursuant to 28 U.S.C. §§

1408 and 1409; and this Court finding that sufficient notice of the Motion and of the hearing

thereon has been given to all entities entitled thereto and that no other notice is required; and this

Court having found that the relief requested by the Motion is in the best interests of the Debtors'

estates, their creditors, and other parties in interest; and after due deliberation thereon; and

sufficient cause appearing therefor, it is hereby

       ORDERED, ADJUDGED, AND DECREED THAT:

       1.      The Motion is GRANTED as set forth herein.

       2.      The Case Management Procedures are approved and will govern in the captioned

chapter 11 cases.

       3.      Notwithstanding the foregoing, all of the following apply in these chapter 11

cases, except to the extent that they are inconsistent with or altered by the Case Management

Procedures: (a) the United States Bankruptcy Code (11 U.S.C. sections 101 et seq.) (the

"Bankruptcy Code"); (b) the Federal Rules of Bankruptcy Procedure (the "Bankruptcy

Rules"); (c) the Local Rules of the United States Bankruptcy Court for the Southern District of



                                                    2
Case 18-09243-JJG-11        Doc 171      Filed 01/30/19     EOD 01/30/19 11:46:52        Pg 3 of 24



Indiana (the "Local Rules"); and (d) the Administrative Policies and Procedures Manual for

Electronic Case Filing (Attorney Edition) effective January 1, 2010 (the "CM/ECF

Procedures"), all of the above as amended from time to time and as supplemented by any

applicable general orders or administrative orders or procedures entered or approved in this

District.

        4.     JND Corporate Restructuring (now known as Stretto), the Debtors' claims,

noticing, and balloting agent, is authorized to establish a case website available at

https://www.jndla.com/cases/ scottysholdings, where, among other things, electronic copies of

all Court Filings (as defined in the Case Management Procedures) filed in these chapter 11 cases

will be posted and may be viewed free of charge.

        5.     Debtors are authorized to take all actions necessary to effectuate the relief granted

in this Order in accordance with the Motion.

                                                ###




                                                  3
Case 18-09243-JJG-11   Doc 171   Filed 01/30/19   EOD 01/30/19 11:46:52   Pg 4 of 24




                                    Exhibit 1


                          Case Management Procedures
Case 18-09243-JJG-11            Doc 171      Filed 01/30/19       EOD 01/30/19 11:46:52            Pg 5 of 24




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

In re:                                                      )
                                                            )
         SCOTTY'S HOLDINGS, LLC,                            )       Case No. 18-09243-JJG-11
                                                            )
                                                            )       (Jointly Administered)
                          Debtor(s).1                       )


                               CASE MANAGEMENT PROCEDURES

         These notice, case management, and administrative procedures (these "Case

Management Procedures") have been approved by the United States Bankruptcy Court for the

Southern District of Indiana (the "Court") for the chapter 11 cases (the "Cases") of the above-

captioned debtors and debtors in possession (collectively, the "Debtors"), pursuant to the

Debtors' Motion for Entry of an Order Approving Certain Notice, Case Management, and

Administrative Procedures (the "Motion").

         The Court has entered an order (the "Order") approving these Case Management

Procedures. Anyone may obtain a copy of the Order and these Case Management Procedures, as

well as any document filed with the Court in these Cases, (a) at no charge (i) from the dedicated

website for the Cases maintained by the Claims & Noticing Agent (as defined below) at

https://www.jndla.com/ cases/scottysholdings or (ii) by contacting the Claims & Noticing Agent

(as defined below) directly by phone at 1-855-812-6112 or by e-mail at scottysinfo@jndla.com


1   The Debtors include Scotty's Holdings, LLC, Case No. 18-09243-JJG-11; A Pots & Pans Production, LLC, Case
     No. 18-09244-JJG-11; Scotty's Thr3e Wise Men Brewing Company, LLC, Case No. 18-09245-JJG-11; Scotty's
     Brewhouse, LLC, Case No. 18-09246-JJG-11; Scotty's Brewhouse Bloomington, LLC, Case No. 18-09248-JJG-
     11; Scotty's Brewhouse West Lafayette, LLC, Case No. 18-09250-JJG-11; Scotty's Indianapolis, LLC, Case No.
     18-09251-JJG-11; Scotty's Brewhouse Downtown Indianapolis, Case No. 18-09252-JJG-11; Scotty's Brewhouse
     Mishawaka, LLC, Case No. 18-09253-JJG-11; Scotty's Brewhouse Fort Wayne, LLC, Case No. 18-09255-JJG-
     11; Scotty's Brewhouse Carmel, LLC, Case No. 18-09256-JJG-11; Scotty's Brewhouse Butler, LLC, Case No.
     18-09257-JJG-11; and Scotty's Brewhouse Waco, LLC, Case No. 18-09258-JJG-11.
Case 18-09243-JJG-11        Doc 171      Filed 01/30/19     EOD 01/30/19 11:46:52           Pg 6 of 24



or (b) for a fee, from the Court's web site at www.insb.uscourts.gov (this is a fee-for-service web

site, which requires a password issued by the Public Access to Court Electronic Records

(PACER) Service Center at www.pacer.gov).

                                   CERTAIN DEFINITIONS

       For the purpose of these Case Management Procedures, the following definitions apply;

other terms are defined as they arise in these Case Management Procedures. Capitalized terms

used but not defined herein shall have the meanings ascribed to them in the Order, the Bankruptcy

Code, the Bankruptcy Rules, the Local Rules, or the CM/ECF Procedures, as applicable.

       "Applicable Hearing" means the hearing set for a particular matter and includes Omnibus

Hearings, Off-Omnibus Hearings, and Emergency Hearings, as applicable.

       "Case Website" means the dedicated website for the Cases maintained by the Claims &

Noticing Agent at https://www.jndla.com/cases/scottysholdings.

       "Claims & Noticing Agent" means JND Corporate Restructuring (now known as Stretto)

or any entity appointed by the Court to replace it.

       "Court" means the United States Bankruptcy Court for the Southern District of Indiana,

located at 46 East Ohio Street, Indianapolis, Indiana 46204; unless otherwise noticed, all

hearings, including Omnibus Hearings, are held in Courtroom 311 at that address.

       "Court Filings" means Requests for Relief, Objections, Replies, and any other documents

filed with the Court.

       "Objections" means all objections and other responses to Requests for Relief, as well as all

briefs, memoranda, affidavits, declarations and other documents filed in support of or in

connection with such objections or other responses.




                                                 2
Case 18-09243-JJG-11        Doc 171      Filed 01/30/19     EOD 01/30/19 11:46:52          Pg 7 of 24



       "Replies" means all replies and other responses to Objections, as well as all briefs,

memoranda, affidavits, declarations and other documents filed in support of or in connection with

such papers.

       "Request for Relief" means all notices, motions, applications, and other requests for relief,

as well as all briefs, memoranda, affidavits, declarations and other documents filed in support of or

in connection with such papers seeking relief.

A.     OMNIBUS HEARINGS AND HEARING PROCEDURES

       1.      All Matters to Be Heard at Omnibus Hearings. The Court will schedule

periodic omnibus hearings (each, an "Omnibus Hearing") to consider all Court Filings in these

Cases. Unless otherwise ordered by the Court, all matters – including Requests for Relief and

related Objections and Replies – shall be heard or otherwise considered only at Omnibus

Hearings.

       2.      Current Omnibus Hearings. A list of all currently scheduled Omnibus Hearings

will be maintained on the Case Website. The next Omnibus Hearings in the Cases will be held

on the following dates and times at the Court:

               (a)     February 25, 2019, at 1:30 p.m. Eastern Time;

               (b)     March 18, 2019, at 1:30 p.m. Eastern Time;

               (c)     April 24, 2019, at 1:30 p.m. Eastern Time; and

               (d)     May 6, 2019, at 1:30 p.m. Eastern Time.

       3.      Future Omnibus Hearings. At or before the last scheduled Omnibus Hearing

set by the Court, the Debtors will request, and the Court will schedule, additional Omnibus

Hearings. The Debtors may request such additional Omnibus Hearings by contacting chambers,

without providing notice to any entity. The Court will enter appropriate orders on the docket of



                                                  3
Case 18-09243-JJG-11       Doc 171     Filed 01/30/19      EOD 01/30/19 11:46:52         Pg 8 of 24



the Cases setting dates and times for additional Omnibus Hearings, and the Claims & Noticing

Agent will post the dates and times of all additional Omnibus Hearings on the Case Website.

       4.     Scheduling Requests for Relief for an Omnibus Hearing; Adjournments.

              (a)     Any party filing a Request for Relief may notice such Request for Relief

                      for the next Omnibus Hearing that is at least fourteen (14) calendar days

                      after the date of service of the Hearing Notice (as defined herein)

                      regarding such Request for Relief (the "Minimum Required Notice"),

                      without further order of the Court or consultation with any party (and

                      without adding any additional time that would otherwise be required under

                      Bankruptcy Rule 9006(f)).

              (b)     Unless otherwise ordered by the Court, any Request for Relief or other

                      matter that purports to be set for a hearing (i) on a date or time at which no

                      Omnibus Hearing is scheduled or (ii) on a date or time that does not

                      provide at least the Minimum Required Notice, shall automatically be set,

                      without further order of the Court, for hearing at the next Omnibus

                      Hearing that provides at least the Minimum Required Notice for such

                      Request for Relief.

              (c)     Any matter may be adjourned or continued to a subsequent scheduled

                      Omnibus Hearing, without further order of Court, upon agreement among

                      Debtors' counsel and any Affected Party (as defined below).

       5.     Emergency Hearings/Off-Omnibus Hearings.

              (a)     A party seeking a hearing on less than the Minimum Required Notice

                      (such hearing, an "Emergency Hearing") must seek such Emergency



                                                4
Case 18-09243-JJG-11     Doc 171     Filed 01/30/19    EOD 01/30/19 11:46:52         Pg 9 of 24



                  Hearing by filing a separate motion pursuant to Local Rule B-9006-1.

                  Any such motion must expressly set forth the reasons that an Emergency

                  Hearing is necessary. At any Emergency Hearing, the Court shall first

                  consider the propriety of emergency treatment, whether adequate notice

                  has been given, and whether there has been adequate opportunity for

                  parties to be heard.

            (b)   A party (the "Requesting Party") seeking a hearing with at least the

                  Minimum Required Notice, but at a date or time at which no Omnibus

                  Hearing is scheduled (an "Off-Omnibus Hearing"), may do so as

                  follows:

                  (i)     The Requesting Party must file a motion with the Court seeking an

                          Off-Omnibus Hearing and serve such motion on the Core Parties

                          List (as defined herein). Such a motion must (A) state the

                          proposed date and time of the requested Off-Omnibus Hearing; (B)

                          state the proposed deadline for filing Objections to any Request for

                          Relief or other matter noticed for such Off-Omnibus Hearing, and

                          (C) explain why the Requesting Party seeks an Off-Omnibus

                          Hearing.

                  (ii)    If all of the members of the Core Parties List agree to the request

                          for an Off-Omnibus Hearing, the Requesting Party may so notify

                          chambers via e-mail or telephone.




                                            5
Case 18-09243-JJG-11      Doc 171    Filed 01/30/19     EOD 01/30/19 11:46:52         Pg 10 of 24



                  (iii)     Any member of the Core Parties List that disagrees with the

                            request for an Off-Omnibus Hearing must file an Objection and

                            serve such Objection on the Core Parties List.

                  (iv)      Regardless of whether clause (ii) or (iii) applies to a given motion

                            by a Requesting Party, the Court may grant or deny such motion in

                            the Court's discretion.

                  (v)       If the Court grants a request for an Off-Omnibus Hearing, it shall

                            (A) set a date and time for the Off-Omnibus Hearing; (B) set a

                            deadline for filing Objections, and (C) direct the Requesting Party

                            to provide whatever notice the Court deems appropriate.

            (c)   Hearings on (i) the adequacy of any disclosure statement filed in the Cases

                  and (ii) confirmation of any plan of reorganization filed in the Cases may

                  be scheduled for an Off-Omnibus Hearing at the request of the Debtors.

       6.   Hearing Agenda.

            (a)   At or before 12:00 noon Eastern Time on the second business day before

                  any Applicable Hearing, the Debtors shall file a document (the "Proposed

                  Hearing Agenda") setting forth each matter to be heard at such

                  Applicable Hearing and shall include, to the extent known by Debtors'

                  counsel:

                  (i)       the title and docket number of each Court Filing scheduled for

                            such Applicable Hearing, including the relevant initial Request for

                            Relief and any Objections, Replies, and other Court Filings related

                            thereto, provided, however, that the Proposed Hearing Agenda



                                               6
Case 18-09243-JJG-11      Doc 171    Filed 01/30/19      EOD 01/30/19 11:46:52        Pg 11 of 24



                            need not list administrative or other non-substantive Court Filings,

                            such as notices of appearance, motions for admission pro hac vice,

                            and affidavits of service;

                  (ii)      notice of whether a matter is contested or uncontested;

                  (iii)     notice of whether a matter has been settled or is proposed to be

                            continued;

                  (iv)      the information needed to allow parties to participate

                            telephonically, pursuant to these Case Management Procedures,

                            and

                  (v)       other comments that may assist the Court.

            (b)   Debtors' shall use their reasonable best efforts to amend a Proposed

                  Hearing Agenda to reflect changes that arose prior to the Applicable

                  Hearing, including Court Filings made after the filing of the Proposed

                  Hearing Agenda or the fact that a matter has been settled, withdrawn, or

                  adjourned.

            (c)   Each Proposed Hearing Agenda and any amendments thereto shall be

                  served by the Debtors upon the Service List as authorized by these Case

                  Management Procedures and shall be posted on the Case Website.

            (d)   The Proposed Hearing Agenda constitutes a proposal for the convenience

                  of the Court and is not determinative of the matters to be heard at a given

                  Applicable Hearing or of whether there will be a settlement, withdrawal,

                  or adjournment of a given matter or the order in which the Court will

                  address the matters listed. The Court or the Debtors (with the Court's



                                               7
Case 18-09243-JJG-11         Doc 171      Filed 01/30/19    EOD 01/30/19 11:46:52         Pg 12 of 24



                         permission) may depart from the Proposed Hearing Agenda at the

                         Applicable Hearing.

         7.      Telephonic Participation at Hearings. Unless the Court orders otherwise, any

 party may participate in any Applicable Hearing by telephone by dialing the Court's conference

 number, 1-877-848-7030, and entering access code 8891756. Parties participating by telephone

 should dial in at least ten (10) minutes before the start of the Applicable Hearing. Parties

 participating by telephone must mute their lines when not speaking. Parties participating by

 telephone may not (a) examine or cross-examine witnesses or (b) testify or otherwise offer

 evidence.

         8.      Adversary Proceedings. Adversary Proceedings and all Court Filings related

 thereto shall not be governed by these Case Management Procedures.

 B.      FILING, SERVICE, AND NOTICE PROCEDURES; SERVICE LIST

         9.      General Applicability of Case Management Procedures. Except as otherwise

 provided herein or ordered by the Court, these Case Management Procedures supersede and

 replace the notice and service requirements of the Bankruptcy Rules and Local Rules as to all

 matters, and all Court Filings must be filed with the Court and served in accordance with the

 notice provisions of these Case Management Procedures.

         10.     Exceptions to Applicability of Case Management Procedures.

 Notwithstanding the general applicability of these Case Management Procedures, the notice and

 service requirements of the Bankruptcy Rules, and not these Case Management Procedures, shall

 apply to the matters and proceedings described in Bankruptcy Rules 2002(a)(1) and (a)(4),

 2002(b), and 2002(f)(1), (f)(2), (f)(6), and (f)(8).




                                                    8
Case 18-09243-JJG-11             Doc 171    Filed 01/30/19     EOD 01/30/19 11:46:52         Pg 13 of 24



         11.     CM/ECF Procedures Apply; Attorneys Must File Electronically. The

 CM/ECF Procedures apply to these Cases. The CM/ECF Procedures are available at the Court's

 website at https://www.insb.uscourts.gov. Among other things, the CM/ECF Procedures require

 that all attorneys representing parties in the Cases must make Court Filings electronically,

 through the CM/ECF system. The CM/ECF Procedures describe how attorneys may obtain

 electronic filing privileges.

         12.     The Master Service List. Subject to Paragraph 15(d) of these Case

 Management Procedures, all Court Filings must be served on the Master Service List; service

 must be made on counsel for a party unless the identity of such counsel is not known. The

 Master Service List comprises (a) the General Service List and (b) any entity with a

 particularized interest in the subject matter of the Court Filing at issue (any such entity, an

 "Affected Party").

         13.     The General Service List: The General Service List comprises the Core Parties

 List and the 2002 List, as follows:

                 (a)     Core Parties List: The following entities constitute the Core Parties List:

                         (i)       general and special counsel for the Debtors;

                         (ii)      counsel for any statutory committees appointed in the Debtors'

                                   cases;

                         (iii)     if, and only if, no statutory creditors' committee has been

                                   appointed, then, the parties holding the twenty largest unsecured

                                   claims against the Debtors on a consolidated basis, or their

                                   counsel, if known;




                                                     9
Case 18-09243-JJG-11      Doc 171     Filed 01/30/19    EOD 01/30/19 11:46:52          Pg 14 of 24



                  (iv)      counsel for the administrative agent under the Debtors' postpetition

                            credit facility;

                  (v)       counsel for The Huntington National Bank;

                  (vi)      counsel for Rewards Network Establishment Services Inc.; and

                  (vii)     the Office of the United States Trustee.

            (b)   The 2002 List: The 2002 List comprises all entities that have filed either

                  (1) a "request for notice" or similar paper under Bankruptcy Rule 2002, as

                  described in Local Rule B-2002-1(a) or (2) an appearance under Local

                  Rule B-9010-1 (for the purposes of these Case Management Procedures,

                  the filings described in clauses (1) and (2) shall be referred to, collectively,

                  as "Notice Requests"). The following procedures apply to Notice

                  Requests:

                  (i)       Information Required to Receive Service of Court Filings. A

                            Notice Request filed with the Court by an entity shall be deemed

                            proper if, and only if, it: (A) provides an address at which

                            documents filed with the Court by the Debtors may be served by e-

                            mail by the Debtors, unless the Notice Request contains the No

                            Electronic Mail Certification described below; (B) provides an

                            address at which all documents filed with the Court and served by

                            any entity may be served by (I) U.S. mail, (II) hand delivery, (III)

                            overnight delivery, and/or (IV) facsimile; (C) provides the

                            telephone number of each entity filing the Notice Request, and (D)

                            specifies the entity's counsel primarily responsible for matters



                                               10
Case 18-09243-JJG-11      Doc 171    Filed 01/30/19     EOD 01/30/19 11:46:52         Pg 15 of 24



                            before the Court. A Notice Request need not be in the form of a

                            motion accompanied by a draft order, nor must the Notice Request

                            allege facts justifying the added expense to parties that is caused

                            by expanding the notice list.

                  (ii)      Notice Requests Require E-mail Address. Any Notice Request

                            filed after the date of the entry of these Case Management

                            Procedures shall be deemed insufficient unless such Notice

                            Request complies with the procedures set forth herein (including,

                            without limitation, the requirement that all Notice Requests must

                            include an e-mail address to receive notice), unless accompanied

                            by the No Electronic Mail Certification described below.

                  (iii)     Certification Required to Opt Out of E-mail Service. Any

                            individual or entity filing a Notice Request who does not maintain

                            (and cannot practicably obtain) an e-mail address and therefore

                            cannot receive service by e-mail must include in the Notice

                            Request a certification to that effect (the "No Electronic Mail

                            Certification"). The Certification shall include a statement

                            certifying that the individual or entity (A) does not maintain an e-

                            mail address and (B) cannot practicably obtain an e-mail address at

                            which the individual or entity could receive service by e-mail.

                  (iv)      Opportunity to Cure Insufficient Notice Request. If a Notice

                            Request fails to include either an e-mail address or the No

                            Electronic Mail Certification, the Debtors shall forward a copy of



                                              11
Case 18-09243-JJG-11           Doc 171    Filed 01/30/19     EOD 01/30/19 11:46:52          Pg 16 of 24



                                 the Case Management Procedures to the party that filed such

                                 Notice Request within five (5) business days after such Notice

                                 Request was filed and ask that the party provide an e-mail address

                                 or a No Electronic Mail Certification. If the party does not do so

                                 within five (5) business days thereafter, that party shall not be

                                 added to the 2002 List or served with copies of Court Filings

                                 unless such Court Filings directly affect such party.

                        (v)      Updating Information in Notice Requests. It is the responsibility

                                 of each party submitting a Notice Request to file an updated Notice

                                 Request as necessary to reflect changes to the information required

                                 to be included in such Notice Request. No entity will be removed

                                 from the 2002 List prior to the filing of a document by the person

                                 or entity requesting such removal or the Court entering an order

                                 directing such removal.

                        (vi)     Notice Requests Filed Through Court's CM/ECF System. A

                                 Notice Request filed electronically through the Court's CM/ECF

                                 System shall be deemed to comply with the procedures set forth in

                                 this Paragraph 13(b).

        14.     Maintaining the General Service List. The Claims & Noticing Agent shall

 maintain the General Service List and update it as often as is practicable, but in no event less

 frequently than every thirty (30) days. The General Service List and each update thereof shall be

 filed with the Court and posted on the Case Website.




                                                   12
Case 18-09243-JJG-11        Doc 171    Filed 01/30/19       EOD 01/30/19 11:46:52        Pg 17 of 24



       15.   Notice and Service of Requests for Relief, Objections, Replies, and Orders

             (a)    Notice of Request for Relief. Any entity filing a Request for Relief shall

                    prepare a notice of the hearing on such Request for Relief (a "Hearing

                    Notice") that complies with the procedures set forth herein.

             (b)    Requirement of Prior Court Approval of Hearing Notice; Filing of

                    Hearing Notice.

                    (i)       An entity filing a Request for Relief must submit a form of the

                              proposed Hearing Notice to chambers for review and approval

                              prior to filing or serving the Hearing Notice. The Court may

                              require revisions to any proposed Hearing Notice prior to

                              authorizing it to be filed.

                    (ii)      A Hearing Notice filed without prior Court authorization may be

                              deemed null and void.

                    (iii)     Proposed Hearing Notices should be submitted to chambers via e-

                              mail to Katherine_Elmer@insb.uscourts.gov. If submission by e-

                              mail is not possible, the submitting party should contact chambers

                              at 317-229-3873.

                    (iv)      Counsel filing a Hearing Notice electronically through the Court's

                              CM/ECF System should do so using the "Hearing Notice" event.

             (c)    Contents of Notice of Request for Relief; Satisfaction of Section 342 of

                    the Bankruptcy Code.

                    (i)       Each Hearing Notice shall conspicuously state: (i) the title of the

                              Request for Relief; (ii) the joint caption of the Cases, including the



                                                 13
Case 18-09243-JJG-11     Doc 171    Filed 01/30/19     EOD 01/30/19 11:46:52         Pg 18 of 24



                           case number, assigned judge, and, if applicable, the adversary

                           proceeding title and number; (iii) the time and date of any deadline

                           to object thereto (which deadline shall be in accordance with the

                           procedures set forth below); (iv) the Applicable Hearing at which

                           the Request for Relief is set to be considered by the Court; (v) a

                           statement that the relief requested in the Request for Relief may be

                           granted by the Court without a hearing if no Objection thereto is

                           timely filed and served in accordance with these Case Management

                           Procedures, and (vi) that a copy of the Request for Relief may be

                           obtained, free of charge, from the filer of the Hearing Notice or its

                           counsel or from the Case Website at

                           https://www.jndla.com/cases/scottysholdings.

                  (ii)     Any notice or other Court Filing served by the Debtors, including a

                           Hearing Notice, shall be deemed to sufficiently comply with the

                           requirements of Bankruptcy Code § 342(c)(1) if it includes (as a

                           footnote or otherwise) the information set forth in Footnote 1 to

                           these Case Management Procedures.

            (d)   Service of Hearing Notices Only. Parties on the General Service List

                  shall be served with all Hearing Notices, but shall not be entitled to service

                  of the related Requests for Relief (which Requests for Relief shall be

                  available, free of charge, from the filer of the Hearing Notice or at the

                  Case Website).




                                             14
Case 18-09243-JJG-11      Doc 171    Filed 01/30/19     EOD 01/30/19 11:46:52          Pg 19 of 24



            (e)   Setting Hearings on Requests for Relief. All Requests for Relief will be

                  heard at an Omnibus Hearing pursuant to the procedures set forth herein,

                  unless the Court has set a Request for Relief for an Emergency Hearing or

                  an Off-Omnibus Hearing.

            (f)   Filing and Service of Objections. All Objections must be filed with the

                  Court and served on the Master Service List so as to be actually received

                  by the applicable deadline set forth below (as applicable, the "Objection

                  Deadline"):

                  (i)       if the Request for Relief is filed 14 or more days before the

                            Applicable Hearing, then, on the seventh (7th) calendar day before

                            the Applicable Hearing, provided, however, that such Objection

                            Deadline may be extended with the consent of the entity filing the

                            Request for Relief to a date and time that is no later than three (3)

                            days before the Applicable Hearing;

                  (ii)      if the Request for Relief is filed fewer than 14 days before the

                            Applicable Hearing, then, at 12:00 noon Eastern Time on the

                            second (2d) business day immediately prior to the Applicable

                            Hearing; or

                  (iii)     in any event, as may otherwise be ordered by the Court.

            (g)   Filing and Service of Replies. All Replies must be filed with the Court

                  and served only on (i) the Core Parties List and (ii) the party filing the

                  related Objection, on or before 12:00 noon Eastern Time on the first




                                              15
Case 18-09243-JJG-11   Doc 171     Filed 01/30/19      EOD 01/30/19 11:46:52         Pg 20 of 24



                  business day immediately before the Applicable Hearing. Replies are not

                  mandatory.

            (h)   Service of Orders. Orders entered on the docket of these Cases need not

                  be served by the drafting party on any entity.

            (i)   Service via the CM/ECF System. Service of any Court Filing effected

                  through the Court's CM/ECF System is sufficient service for all purposes

                  upon any entity that is a "registrant," as defined in the CM/ECF

                  Procedures.

            (j)   Service by E-Mail. Except for service effected through the Court's

                  CM/ECF System, (i) only the Debtors and the Claims & Noticing Agent

                  may serve Court Filings by e-mail and (ii) service by e-mail upon any

                  entity that has not filed a proper No Electronic Mail Certification is

                  sufficient for all purposes.

            (k)   Paper Service Required. Subject to Paragraph 15(d) of these Case

                  Management Procedures, an entity, including the Debtors, that makes a

                  Court Filing must serve a paper copy of such Court Filing upon any

                  member of the 2002 List that has filed a proper No Electronic Mail

                  Certification. Such service may be effected, at the sole discretion of the

                  entity effecting such service, by (i) first-class U.S. Mail, postage prepaid;

                  (ii) overnight or hand delivery, or (iii) facsimile.

            (l)   Certificates of Service. Any party making a Court Filing shall file, or

                  cause to be filed, a certificate of service no later than two (2) business

                  days after making such filing, but, in all events, prior to any Applicable



                                            16
Case 18-09243-JJG-11   Doc 171        Filed 01/30/19   EOD 01/30/19 11:46:52          Pg 21 of 24



                   Hearing. A certificate of service may be combined with the related Court

                   Filing.

       16.   Granting a Request for Relief Without a Hearing.

             (a)   Provided that the Hearing Notice filed in connection with a Request for

                   Relief includes a statement that the Request for Relief may be granted and

                   an order entered without a hearing unless a timely objection is made, after

                   the Objection Deadline has passed and no Objection has been filed or

                   served in accordance with these Case Management Procedures, counsel

                   for the movant that has filed the Request for Relief may file a certification

                   indicating that no Objection has been filed or served on the movant (the

                   "Certificate of No Objection"). If a Certificate of No Objection is filed

                   and served electronically through the Court's CM/ECF System, no other or

                   further service of such Certificate of No Objection is required.

             (b)   By filing a Certificate of No Objection, counsel for the movant represents

                   to the Court that the movant is unaware of any objection to the Request for

                   Relief and that counsel has reviewed the Court's docket and no Objection

                   appears thereon.

             (c)   Upon receipt of the Certificate of No Objection, the Court may grant the

                   Request for Relief without further hearing or Court Filings, and, after an

                   order granting such Request for Relief is entered, no further hearing on the

                   Request for Relief shall be held.




                                             17
Case 18-09243-JJG-11        Doc 171     Filed 01/30/19     EOD 01/30/19 11:46:52        Pg 22 of 24



                (d)    After a Certificate of No Objection has been filed, the Request for Relief

                       may be heard at the next Omnibus Hearing, if the Court does not grant the

                       Request for Relief before such Omnibus Hearing.

 C.     REQUESTS FOR RELIEF SEEKING TO MODIFY THE AUTOMATIC STAY
        UNDER BANKRUPTCY CODE § 362 OR FOR A DETERMINATION THAT
        THE AUTOMATIC STAY IS INAPPLICABLE

        17.     Unless the Court orders otherwise, the following procedures apply to a Request

 for Relief seeking either (1) to lift the automatic stay imposed by Section 362 of the Bankruptcy

 Code or (2) a determination that the automatic stay does not apply (each, a "Lift-Stay Motion").

                (a)    If the Lift-Stay Motion is filed more than fourteen (14) days before the

                       next Omnibus Hearing, the date of the movant's "request" (within the

                       meaning of Section 362(e)(1) of the Bankruptcy Code) to modify the stay

                       (or determine it to be inapplicable) with respect to such Lift-Stay Motion

                       shall be the date of the next Omnibus Hearing.

                (b)    If a Lift Stay Motion is filed fourteen (14) or fewer days before the next

                       Omnibus Hearing, the date of the movant's "request" (within the meaning

                       of Section 362(e)(1) of the Bankruptcy Code) to modify the stay (or

                       determine it to be inapplicable) with respect to such Lift-Stay Motion shall

                       be the date of the Omnibus Hearing following the next Omnibus Hearing.

                (c)    Unless the Court orders otherwise, (i) the Objection Deadline applicable to

                       any Lift-Stay Motion shall be the seventh (7th) calendar day prior to the

                       Applicable Hearing and (ii) the deadline for filing any Reply shall be

                       12:00 noon Eastern Time on the first business day immediately before the

                       Applicable Hearing. A Reply is not mandatory.



                                                18
Case 18-09243-JJG-11        Doc 171     Filed 01/30/19      EOD 01/30/19 11:46:52          Pg 23 of 24



                (d)    If a duly scheduled Lift-Stay Motion is adjourned on the consent of the

                       Debtors and the movant to a date at least thirty (30) days after the Lift-

                       Stay Motion was filed with the Court, the movant shall be deemed to have

                       consented to the continuation of the automatic stay pending a final hearing

                       and determination under Section 362(d) of the Bankruptcy Code and shall

                       be deemed to have waived its right to assert the termination of the

                       automatic stay under Section 362(e) of the Bankruptcy Code.

                (e)    Compliance with Emergency Hearing Procedures. Please be advised

                       that a refusal to waive the requirements of Section 362(e) of the

                       Bankruptcy Code will require the movant to comply with the Emergency

                       Hearing provisions of Paragraph 5(a) of these Case Management

                       Procedures.

                (f)    Evidentiary Hearing on a Lift-Stay Motion. If a hearing in connection

                       with a Lift Stay Motion requires the presentation of evidence, the movant

                       shall inform the Court and counsel for the Debtors, in writing, of any

                       intention to present evidence, the manner of presentation, the number of

                       potential witnesses, and the expected length of such presentation, no later

                       than three (3) business days prior to the date of the Applicable Hearing.

 D.     RIGHT TO REQUEST SPECIAL NOTICE PROCEDURES

        18.     Nothing herein shall prejudice: (a) the right of any entity to seek an order of the

 Court further limiting or expanding notice of Requests for Relief upon a showing of cause or (b)

 the right of any entity to request an enlargement or reduction of any time period under

 Bankruptcy Rules 9006(b) or 9006(c), respectively.



                                                 19
Case 18-09243-JJG-11         Doc 171     Filed 01/30/19      EOD 01/30/19 11:46:52         Pg 24 of 24



 E.     COMPUTATION OF TIME

        19.     Except as otherwise provided in these Case Management Procedures, Bankruptcy

 Rule 9006 shall be used to compute any period of time prescribed or allowed by these Case

 Management Procedures.

 F.     AUTOMATIC EXTENSION OF CERTAIN PERIODS

        20.     If a Request for Relief that seeks to extend the time period within which an action

 must be taken is filed prior to the expiration of such time period, the time to so act shall

 automatically be extended until the Court considers and rules upon such Request for Relief,

 without the necessity for the entry of an "interim" or "bridge" order extending such period until

 such time as the Court can consider and rule upon such Request for Relief.




                                                  20
